OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Replaced Claims 1-2 and 7-8 with the following claims:
--      1.	     A method of manufacturing light emitting devices, the method comprising: 
providing a first structure, the providing a first structure comprising: 
providing a lead frame, the providing a lead frame comprising:
     providing a metal plate having a plurality of pairs of first and second metal parts, each of the first and second metal parts including at least one first region and at least one second region;
     using an electrodeposition technique, whereby the lead frame is immersed in an aqueous solution, disposing a mask of a resist film on the at least one first region;
     disposing a first plating containing silver or silver alloy on the at least one second region; and
     removing the resist film;
molding a resin molded body in one piece with the lead frame with parts of a lower surface of the lead frame being exposed, wherein, the first structure includes an upper surface defining a plurality of recesses each having an upward-facing surface, at least parts of the first plating being located at the upward-facing surface of each of the plurality of recesses;
providing a second structure, the providing a second structure comprising:
     disposing at least one light-emitting element on the first plating located at the upward-facing surface of each of the plurality of recesses; and
     disposing a sealing member covering the at least one light-emitting element in each of the plurality of recesses; and
separating the second structure into a plurality of individual light emitting devices, wherein the end surface of the first metal part which is paired with the second metal part has a first projection P, which is located closer to the second metal part than the upper surface of the first metal part and the lower surface of the first metal part, and at least a part of the first protection P is exposed from the first plated layer.		

2.	The method of manufacturing light emitting devices according to claim 1, wherein each of the first and second metal parts includes a first corner portion connecting the upper surface and the end surface, and a second corner portion connecting the lower surface and the end surface, and the resist film continuously covers at least one of the first corner portion and the second corner portion. 	
7.	The method of manufacturing light emitting devices according to claim 5, wherein: 
     	in a cross-sectional view perpendicular to the upper surface of each of the pairs of first and second metal parts,
	a first corner portion connecting the upper surface and the end surface of the first metal part is located closer to the second metal part than a second corner portion connecting the lower surface and the end surface of the first metal part, and
	in the irradiating light on the respective portions of the resist film, the light is irradiated on the resist film from below the metal plate with an end of the light-shielding mask or an end of the light of the predetermined pattern in conformity to a location between the first corner portion and the second corner portion of the first metal part.
8.	The method of manufacturing light emitting devices according to claim 6, wherein:
	in a cross-sectional view perpendicular to the upper surface of each of the pairs of first and second metal parts,
	a first corner portion connecting the upper surface and the end surface of the first metal part is located closer to the second metal part than a second corner portion connecting the lower surface and the end surface of the first metal part, and
	in the irradiating light on the respective portions of the resist film, the light is irradiated on the resist film from below the metal plate with an end of the light-shielding mask or an end of the light of the predetermined pattern in conformity to a location between the first corner portion and the second corner portion of the first metal part.		--

Authorization for this examiner’s amendment was given in a telephone interview with Jason Rhodes on November 10, 2021.
Allowance Subject Matter
Claims 1-19 are allowed.  Following is the Examiner’s statement of reason for allowance:

Claims 1-20 of the conflicted U.S. Patent No. 11,183,619 to Tanaka et al and the pending claims 1-19 are claiming a common subject matter.  However, the Terminal Disclaimer filed on October 29, 2021 has overcome the Obviousness-Type Double Patenting Rejection filed on August 20, 2021.  Moreover, the closest prior art, U.S. Patent No. 9,461,220 to Ikenaga et al, does not anticipate or suggest all limitations of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 01/28/2020 & 06/15/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 12, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815